     Case 3:20-cv-00458-RCJ-CLB Document 13 Filed 09/29/20 Page 1 of 2




     MARK MAUSERT
 1   Nevada State Bar No. 2398
 2   729 Evans Avenue
     Reno, Nevada 89512
 3   (775) 786-5477 Telephone
     (775) 786-9658 Facsimile
 4   mark@markmausertlaw.com
 5   Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                            DISTRICT OF NEVADA
 8

 9    EMILY HARVILL,                                          Case No.: 3:20-cv-00458-RJC-CLB

10                                     Plaintiff,
                     vs.                                 STIPULATION AND ORDER TO
11                                                    CONTINUE EARLY NEUTRAL
12    TM&KKH, INC. dba MICHAEL HOHL                   EVALUATION
      HONDA,
13
                                       Defendants.
14

15
            COMES NOW, Plaintiff, EMILY HARVILL, and Defendant, TM&KKH, INC. dba
16
     MICHAEL HOHL HONDA, by and through their undersigned counsel of record and hereby
17
     stipulate and agree as follows:
18
            1. Counsel for Plaintiff will be out of town from September 29, 2020 to October 22, 2020.
19
                Counsel for Plaintiff has a rare opportunity to row the Grand Canyon. Permits for such
20
                trips are very difficult to obtain.
21
     //
22
     //
23
     //
24
     //
25
     //
26

27

28
                                                    Page 1 of 2
     Case 3:20-cv-00458-RCJ-CLB Document 13 Filed 09/29/20 Page 2 of 2




           2. The parties therefore agree to continue the Early Neutral Evaluation (ENE) currently
 1

 2             scheduled for October 14, 2020 at 9:00 a.m. before the Honorable Judge William G.

 3             Cobb, as well as the pre-ENE status conference currently scheduled for October 8,

 4             2020, at 11:00 a.m., to the next available date(s) for the Honorable Judge William G.
 5             Cobb, counsel, and the parties.
 6
      DATED this 28th day of September, 2020.           DATED this 29th day of September, 2020.
 7
      MARK MAUSERT LAW OFFICE                           CISNEROS & MARIAS
 8

 9

10
      By:    /s/ Mark Mausert                           By: /s/Janet C. Pancoast
      MARK MAUSERT                                      JANET C. PANCOAST, ESQ.
11    729 Evans Avenue                                  7450 Arroyo Crossing, Suite 230
      Reno, Nevada 89512                                Las Vegas, Nevada 89113
12    Attorney for Plaintiff                            Attorney for Defendant
13

14         DATED: September 29, 2020.
15                                                        IT IS SO ORDERED.
16

17                                                        ______________________________
18                                                        U.S. Magistrate Judge

19

20

21

22

23

24

25

26

27

28
                                                 Page 2 of 2
